Citation Nr: 0011022	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased schedular rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) schedular 
rating for sarcoidal granulomas of both lower extremities 
with patches of alopecia.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to December 
1997.  

The Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO) granted service connection for 
diabetes mellitus and sarcoid granulomas of both lower 
extremities with patches of alopecia in October 1998.  
Disability ratings of 20 and zero percent, respectively, were 
assigned, effective from January 1998.  The veteran appealed 
the RO's decisions concerning the appropriate level of 
compensation for these disabilities.  

The RO rendered several other decisions in October 1998, 
concerning other disability claims.  The veteran was informed 
of those decisions and of his right to appeal in October 
1998.  To the Board's knowledge, the veteran did not appeal 
those decisions, and they will be discussed no further 
herein.   

The veteran failed to report for a personal hearing before a 
member of the Board which was scheduled in March 1999.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is insulin dependent, but 
it does not require regulation of his activities.  

2.  The veteran has a small amount of alopecia and several 
small hyperpigmented punch biopsy scars on his lower 
extremities.  He does not have or nearly approximate skin 
lesions which involve an exposed surface or an extensive 
area.



CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.119, 
Diagnostic Code 7913 (1999).

2.  The criteria for an increased (compensable) schedular 
rating for sarcoidal granulomas of both lower extremities 
with patches of alopecia have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1, 4.118, 
Diagnostic Codes 7806, 7819 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for 
service-connected diabetes mellitus and sarcoidal granulomas 
of both lower extremities with patches of alopecia. 

In the interest of clarity, the Board will separately discuss 
the two issues on appeal.

Preliminary matters

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4 (1999).  Diagnostic codes specific to 
the veteran's service-connected disabilities will be 
discussed where appropriate below.

A claim for an increased rating is regarded as a new claim 
and is subject to the well groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991)  When a veteran is awarded 
service connection for a disability and appeals the RO's 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). The Board accordingly finds that the 
veteran's claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).

Given the well groundedness of the claims, the Board must 
determine whether VA has met its duty to assist the veteran 
with the claims.  The Board concludes that all relevant facts 
have been properly developed with respect to the disabilities 
at issue.  The Board believes that it can make an informed 
decision based on the evidence now of record.  The veteran 
has pointed to no outstanding pertinent and necessary 
evidence which has not been obtained.  The Board accordingly 
concludes that no further assistance to the veteran is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence of record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Entitlement to an increased rating for diabetes mellitus.

Factual background

Diabetes mellitus was initially diagnosed during the 
veteran's military service.  He was prescribed insulin in 
1995.  On service discharge examination in August 1997, 
diabetes mellitus was diagnosed issues.  It was stated that 
the diabetes mellitus appeared to be in control.  

On evaluation in December 1997, the veteran reported that he 
was on 12 units of insulin, 500 mg of Metformin twice a day, 
and three mg of Glynase twice a day.  His blood glucose 
levels were in the range of 110 to 145.  The impression was 
diabetes mellitus, to be continued with the medications as 
prescribed.  

On VA general medical examination in September 1998, it was 
noted that the veteran was a physician.  The veteran's 
medical history was obtained.  The veteran reported that he 
was in good health.  His medications were Glynase, 23 mg 
twice daily; Metformin, 500 mg twice daily; and NPH insulin 
12-13 units at bedtime.  He reported that presently his blood 
sugar was running anywhere from 83 to 130.  He had had no 
complications with diabetes to date.  The diagnosis was 
insulin dependent diabetes mellitus, on treatment and without 
complications.  

In October 1998, the veteran stated that his blood sugars 
would run from 65 to about 200.  He stated that he was 
symptomatic in the afternoons around 4-5 p.m. about once or 
twice a week.  The symptoms of hypoglycemia were reportedly 
preventing him from doing physical activities late in the 
afternoon and also were curtailing the level of his 
activities, whereas formerly he was used to unlimited 
physical activity any time of the day.  

In November 1998, the veteran stated that his medications 
were the same as on VA examination, except for Glynase.  He 
was on 3 mg of that twice a day.  He stated that normally, he 
was a very active person.  However, because of diabetes 
mellitus, he had had to restrict his weekend activities to 
prevent hypoglycemia.  Furthermore, usually about twice a 
week, he was hypoglycemic around 3-6 p.m., and he would also 
be symptomatic on the weekends if he was doing gardening.  He 
stated that he had to change his lifestyle significantly - 
besides his diet, he had to regulate and restrict his 
activities to amounts tolerable, i.e., to certain kinds only 
and in limited amounts.  

Pertinent law and regulations

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1999). The schedular criteria are as 
follows:

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated:  100 percent.

Requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated:  60 percent.

Requiring insulin, restricted diet, and regulation of 
activities:  40 percent.

Requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet:  20 percent.

Manageable by restricted diet only:  10 percent.


Analysis

In order for a 40 percent rating to be assigned for diabetes 
mellitus, it must be such as to require regulation of 
activities.  The veteran, who is a physician and as such, is 
entitled to have his medical opinions considered, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), and 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993), states 
that his diabetes mellitus requires regulation of his 
activities.  In particular, he has indicated that he becomes 
hypoglycemic, particularly in the afternoon and that his 
energy is limited.  He has further indicated that he has had 
to cut back on his activities because of his service-
connected diabetes.  

However, the preponderance of the evidence of record 
indicates that the veteran's diabetes mellitus is not such as 
to require regulation of activities.  He has never reported 
loss of energy during examinations and clinically, there were 
no positive clinical findings supporting his assertion.  On 
the contrary, there are no indications in the clinical 
findings or medical records that regulation of activities is 
required.

For instance, on service discharge examination in August 
1997, there was no reported clinical finding indicating that 
he was fatigued or exhausted or hypoglycemic, and the 
physician who examined him stated that the diabetes mellitus 
appeared to be in control.  The findings and comments on 
service evaluation in December 1997 also support the 
conclusion that regulation of activities is not required.  
Clinical examination was performed without any indication 
being reported that would lead to the conclusion that 
regulation of activities is required.  

Also, on VA general medical examination in September 1998, 
the veteran reported that he was in good health, and the 
examining physician commented that he had had no 
complications with diabetes to date.  

None of the physicians who have evaluated the veteran have 
stated or given any discernable indication whatsoever that 
his diabetes mellitus is such that it requires regulation of 
activities.  The record indicates that the veteran is 
employed full time as a physician.  Moreover, and most 
significantly, there does not appear in the medical records 
any instructions from the veteran's physicians that he 
curtail his activities because of the consequences of his 
service-connected diabetes mellitus.

The Board has no reason to doubt that the veteran may 
experience some fatigue in the afternoon, and as he is a 
physician it cannot dispute his statement that the cause of 
such fatigue is his service-connected diabetes mellitus.  
However, the Board believes that such fatigue does not cause 
regulation of his activities as is contemplated by the 
schedular criteria, such as by doctor's orders.  The Board 
also points out currently assigned 20 percent disability 
rating contemplates a certain level of impairment due to the 
disease.  See 38 C.F.R. § 4.1 (1999).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an increased schedular disability rating 
for the disability at issue.  The benefit sought on appeal is 
accordingly denied.  

Entitlement to an increased (compensable) rating for 
sarcoidal granulomas of both lower extremities with patches 
of alopecia.  

Factual background

The veteran asserts that an increased rating is warranted for 
his sarcoid skin lesions because they are pruritic and 
granular, and because they look ugly, cause alopecia, and 
require steroids to control them.

On service consultation in October 1994, the veteran reported 
that he had three areas of hairless skin on his legs.  
Clinically, there was an area of alopecia on his right 
lateral mid-tibia area, one over the left calf, and one over 
the left lateral mid-tibia area.  There was normal motor 
strength and tone, and no sensory loss.  

On service discharge examination in August 1997, the 
veteran's skin was normal clinically.  

A VA dermatology examination was conducted in September 1998.  
The veteran reported at the time that his skin lesions had 
been treated with hydrocortisone cream and Cordran tape.  
Currently, he was using only hydrocortisone cream on and off.  
He felt that the lesions were enlarging, but they were not 
causing him any symptoms.  Clinically, the lateral aspects of 
both legs had well demarcated patches of hair loss.  In the 
areas of the hair loss, no visible follicular openings could 
be found.  There was no inflammation within the areas of the 
hair loss.  The diameter of the hair loss was approximately 
14 cm long by seven cm wide.  There was no induration present 
on palpation.  Within the areas of alopecia, there were 
several approximately four mm in diameter slightly 
hyperpigmented scars secondary to punch biopsies.  The 
clinical impression was areas of alopecia affecting the skin 
of the legs, possibly scarring alopecia secondary to 
sarcoidosis.  

Pertinent law and regulations

New benign growths of the skin such as the veteran's sarcoid 
granulomas of his lower extremities are rated as for eczema.  
38 C.F.R. § 4.119, Diagnostic Code 7819.  Eczema is rated as 
follows:

  With ulceration or extensive exfoliation or crusting, and
   systemic or nervous manifestations, or exceptionally
   
repugnant....................................................
.....      50 percent.
  With exudation or itching constant, extensive lesions, or
   marked disfigurement......................................      
30 percent.
  With exfoliation, exudation or itching, if involving an
   exposed surface or extensive area...................       
10 percent.
  With slight, if any, exfoliation, exudation or itching, if 
on
   a nonexposed surface or small area..................        
0 percent.

38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

Analysis

The veteran asserts that an increased rating is warranted for 
his sarcoid skin lesions because they are pruritic and 
granular, and because they look ugly, cause alopecia, and 
require steroids to control them.  The appropriate schedular 
criteria is directly above.

The only symptomatology the veteran had present on VA 
dermatology examination in September 1998 was a small area of 
hair loss and several small hyperpigmented punch biopsy scars 
on his lower extremities.  Under the rating schedule, an 
increased rating is not warranted because currently the skin 
problem does not involve an exposed surface or extensive 
area.   

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an increased schedular disability rating 
for the disability at issue.  The benefit sought on appeal is 
accordingly denied.  

Additional matters

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the 
Court held that evidence to be considered 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

As noted above, the veteran in this case was assigned ratings 
effective from January 1998, which is the month following 
service discharge.  In accordance with the Court's ruling in 
Fenderson, the Board has considered whether higher ratings 
than these are warranted during any portion of the rating 
period under consideration.  The Board concludes that the 
preponderance of the evidence is against ratings higher than 
20 and zero percent, respectively, for the diabetes and skin 
disabilities for any part of the rating period in question.  
It appears from the medical evidence described above that 
both disabilities have remained essentially static throughout 
the period since the veteran left service.

The Board observes that the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(2), which concern 
extraschedular ratings, in its November 1998 statement of the 
case.  However, the RO did not consider the matter of 
extraschedular ratings.  The Court has held that the question 
of an extraschedular rating is a component of a veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996).  Bagwell stands for the proposition that the 
Board may deny extraschedular ratings, provided that adequate 
reasons and bases are articulated.  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which held that the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96 (finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure).  As noted above, the RO has not 
addressed the matter of the assignment of an extraschedular 
rating.  The Board, accordingly, refers the matter to the RO 
for initial consideration.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to a schedular disability rating in excess of 20 
percent for diabetes mellitus is denied.

Entitlement to an increased (compensable) schedular 
disability rating for sarcoidal granulomas of both lower 
extremities with patches of alopecia is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Alopecia" is defined as "loss of hair".  See WEBSTER'S NEW WORLD DICTIONARY, Third College 
Edition (1988), page 38.
  The Board further notes in passing that there does not appear to be exfoliation, exudation or itching.
- 10 -


- 1 -


